  Case 4:20-cr-06002-SAB          ECF No. 115        filed 04/23/20     PageID.402 Page 1 of 1

      United States District Court, Eastern District of Washington
                             Magistrate Judge Mary K. Dimke

 USA v. JOHHNY MANUEL                                 Case No. 2:20-CR-6002-SAB-4
 SAVALA


 Detention Hearing:                                                                     04/23/2020


 ☒ Sara Gore, Courtroom Deputy [R]                  ☒ Stephanie Van Marter, US Atty [Video]
 ☐ Pam Howard, Courtroom Deputy [Y]                 ☒ Adam Pechtel, Defense Atty [Video]
 ☒ Erica Helms, US Probation / Pretrial             ☒ Interpreter NOT REQUIRED
   Services [Tele]
 ☒ Defendant present, in custody appearing          ☐ Defendant not present / failed to appear
   from BCJ


 ☒ Defendant continued detained                     ☒ Supplemental Pretrial Service Report Ordered
                                                    ☐ 199C Advice of Penalties/Sanctions

                                            REMARKS
        The Defendant agreed to appear via video conference from the Benton County Jail.
        Defense counsel requests a continuance to the afternoon to allow him to review the
pretrial service report with the defendant.

        Recess: 11:39 a.m.
        Reconvened: 2:52 p.m.

        USA proffered the pretrial services report and concurs with its recommendation of continued
detention of the Defendant.
        USA argued why the Court should detain the Defendant and why there are no conditions of
release which will reasonably assure Defendant’s appearance as required and/or the safety of the
community.
        Colloquy between Court and USA re arrest in December and additional allegations.

         Defense counsel argued why the Defendant should be released. Defendant’s history and his minor
role in the offense, and no passport.

       Court: Requests more information regarding charges, placement, and would like an in-custody
assessment.
                                  Detention Hearing (1st Cont.):
                                04/30/2020 @ 1:30 p.m. [R/MKD]
                                          (Video Conf)

Digital Recording/R-326              Time: 11:34 a.m. - 11:39 a.m.
                                            2:52 a.m. - 3:19 p.m.
                                                                                                 Page 1
